Citation Nr: 1714371	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  14-05 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer claimed as the result of exposure to herbicidal agents, benzene, diesel fuel, aviation fuel, and ionizing radiation.  

2.  Entitlement to service connection for a heart disability claimed as the result of exposure to herbicidal agents, benzene, diesel fuel, aviation fuel, and ionizing radiation.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a recurrent psychiatric disability to include posttraumatic stress disorder (PTSD) and a mood disorder due to medical condition.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968.  The Veteran died in June 2016.  The Veteran's surviving spouse has been substituted as the Appellant.  

In August 2011, the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) denied service connection for prostate cancer claimed as the result of herbicidal agent exposure.  In August 2011, the Veteran was informed in writing of the adverse decision and his appellate rights.  He did not submit a notice of disagreement with the decision.  In May 2012, the Veteran submitted additional evidence into the record which was new and material as to the issue of service connection for prostate cancer.  As such evidence was received within one year of notice of the August 2011 rating decision, the Board observes that the rating determination did not become final.  38 C.F.R. § 3.156(b) (2016).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Nashville, Tennessee, Regional Office which determined that new and material evidence had not been received to reopen the claim of service connection for prostate cancer claimed as the result of exposure to herbicidal agents and denied service connection for a heart disability claimed as the result of benzene and diesel fuel exposure, hypertension, and a mood disorder due to medical condition; and entitlement to a TDIU.  In December 2013, the RO determined that new and material evidence had been received to reopen the claim of entitlement to service connection for prostate cancer claimed as the result of exposure to herbicidal agents and denied the claim on the merits.  In March 2015, the Board remanded the issues of both service connection for prostate cancer, a heart disability, hypertension, and a psychiatric disability and entitlement to a TDIU to the RO for additional development of the record.  

In his March 2016 VA form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, the Veteran sought to reopen the claims of service connection for a low back disability and a bilateral knee disability, and advanced a claim for service connection for chronic obstructive pulmonary disease.  In her January 2017 Application for Burial Benefits (Under 38 U.S.C. Chapter 23) (VA 21P-530), the Appellant sought service connection for the cause of the Veteran's death and service-connected burial benefits.  The issues of whether new and material evidence has been received to reopen the claims of service connection for a low back disability and a bilateral knee disability; service connection for chronic obstructive pulmonary disease; service connection for the cause of the Veteran's death; and entitlement to service-connected burial benefits have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that she is afforded every possible consideration.  
In its March 2015 Remand, the Board determined that all the certified issues on appeal were inextricably intertwined with the issue of service connection for prostate cancer.  In its Remand instructions, the Board requested that the Veteran be afforded prostate and heart examinations conducted by "a physician with sufficient expertise to determine the etiology of his prostate cancer and cardiomyopathy."  The Veteran was scheduled for the requested examinations.  The resulting June 2015 examination report indicates that the prostate and heart evaluations were conducted by a physician's assistant rather than a physician.  

In his April 2016 Appellant's Post-Remand Brief, the Veteran's accredited representative advanced that "[i]t should be noted that the examining physician was a physician's assistant and not a qualified specialist as recommended in the Board's remand directive of March 13, 2015" and requested that the claims be again remanded to the AOJ so that the Veteran could be examined by a qualified physician.  

The AOJ's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Given his unfortunate demise, the Veteran can no longer be examined.  Therefore, the Veteran's record should be referred to the appropriate physicians to determine the etiology of both his prostate cancer and his heart disability and the disabilities' relationship, if any, to active service or any incident of service.  

The Veteran and the Appellant advanced on appeal that the claimed disabilities arose secondary to the Veteran's in-service exposure to herbicidal agents, benzene, diesel fuel, aviation fuel, and radiation while stationed in Europe and performing his military duties as heavy vehicle driver.  The Veteran clarified that the chemicals, fuels, and radioactive material were contained within the cargo carried by the vehicles he drove.  The service personnel records indicate that the Veteran served in the Army as a heavy vehicle operator and was attached to Company D, 56th Supply and Service Battalion in Germany between July 9, 1967, and August 17, 1968.  The records of that Army unit have not been searched for any references to either the Veteran or his alleged in-exposure to herbicidal agents, benzene, diesel fuel, aviation fuel, and ionizing radiation.  

VA should obtain all relevant military records which could potentially be helpful in resolving the Appellant's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all of the Veteran's service-connected disabilities.  Given these facts, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the referred issues of whether new and material evidence has been received to reopen the claims of service connection for a low back disability and a bilateral knee disability, and service connection for chronic obstructive pulmonary disease.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited han dling is requested.  

1.  Contact the United States Army and Joint Services Records Research Center (JSRRC) and/or any appropriate service entity and request that a search be made of the records of the Army's Company D, 56th Supply and Service Battalion for the relevant time period for any entries pertaining to the Veteran and his reported exposure to herbicidal agents, benzene, diesel fuel, aviation fuel, and ionizing radiation while driving heavy vehicles.  If no records are located, a written statement to that effect should be incorporated into the record.  

2.  If evidence of the Veteran's in-service exposure to ionizing radiation is found, undertake all development required under 38 C.F.R. § 3.311 (2016), including forwarding such evidence to the Undersecretary for Health for preparation of a dose estimate.  

3.  Refer the Veteran's records to the appropriate physician to assist in determining the etiology of the Veteran's prostate cancer and its relationship, if any, to active service or any incident of service.  A rationale for all opinions should be provided.  The examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the Veteran's prostate cancer had its onset during active service or was related to any incident of service.  

4.  Refer the Veteran's records to the appropriate physician to assist in determining the etiology of the Veteran's recurrent heart disabilities and hypertension and their relationship, if any, to active service or any incident of service.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all heart and hypertensive disabilities identified.  
(b)  Is it at least as likely as not (50 percent probability or greater) that any identified heart disability had its onset during active service or are related to any incident of service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified hypertension had its onset during active service or are related to any incident of service?  

5.  Adjudicate the previously referred issues of whether new and material evidence has been received to reopen the claims of service connection for a low back disability and a bilateral knee disability, and service connection for chronic obstructive pulmonary disease.  The Appellant should be informed in writing of the resulting decision and associated appellate rights. The issues are not on appeal unless there is both a notice of disagreement and a substantive appeal as to the issues.  

6.  Then readjudicate the claims.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Court).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

